Memorandum.
The judgment should be affirmed. There was no abuse of discretion as a matter of law in the sentencing court’s refusal to permit disclosure of the presentence reports (People v. Peace, 18 N Y 2d 230). Specht v. Patterson (386 U. S. 605) and People v. Bailey (21 N Y 2d 588) are not relevant because they involved situations in which the court was without power to impose a special mode of punishment unless it first made an additional finding of fact beyond the underlying conviction for crime. However, there may be occasional situations in which disclosure, in whole or in part, may be harmless or even desirable *832without a showing of compelling necessity, in which case the discretion of the sentencing court should be exercised favorably. Moreover, in the light of recent developments and thinking in this area legislative attention to the problem would be very appropriate (see, e.g., American Bar Association, Standards Relating to Sentencing Alternatives and Procedures [Tent. Draft, Amer. Bar Assn. Project on Minimum Standards for Criminal Justice], § 4.4, subd. [b], pp. 214-224 and materials cited; President’s Commission on Law Enforcement and Administration of Justice, The Challenge of Crime in a Free Society, p. 145, and Task Force Report: The Courts, p. 20; Model Penal Code, § 7.07, subd. [5]).
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Judgment affirmed.